United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 11-1263
                                     ___________

Richard L. Purcell,                       *
                                          *
             Appellant,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * Southern District of Iowa.
                                          *
Union Pacific Railroad,                   *      [UNPUBLISHED]
                                          *
             Appellee.                    *
                                     ___________

                               Submitted: July 5, 2011
                                  Filed: July 8, 2011
                                   ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

       Richard Purcell appeals following the adverse grant of summary judgment by
the District Court1 in his civil action claiming retaliation for filing safety complaints.
After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we agree with the District Court that under the statute at issue as it existed
during the events underlying this complaint, 49 U.S.C. § 20109(a) (2006), Purcell was
not entitled to relief. We decline his invitation to retroactively apply a subsequent


      1
      The Honorable Thomas J. Shields, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
amendment to the statute, see Landgraf v. USI Film Prods., 511 U.S. 244, 266–68,
280 (1994), and we conclude that the District Court did not abuse its discretion in
staying discovery, see Steinbuch v. Cutler, 518 F.3d 580, 590 (8th Cir.), cert. denied,
129 S. Ct. 223 (2008).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-